The majority decision is admittedly a new construction.
"Subject to the approval of the county judge," as used in the statutes, section 1440, C. O. S. 1921 [O. S. 1931, sec. 1431] heretofore has meant the suitability of the person nominated to be guardian. Now it is construed to permit the county judge to inquire into the mental capacity of the minor.
It is said an adjudication to the contrary would open the door "to designing persons to procure the appointment of a guardian without the approval of the county judge." Not so for a designing person is not a suitable person, and the function of the county judge is to inquire and adjudge the suitability of the person nominated to be guardian.
The fact is, the new interpretation permits to rest in the vapor of fiction the deduction that inquiry was made to support judgments rendered appointing others than those nominated and the humanitarianism of the statute saving to the minor over 14 years the right to nominate its guardian to control its person and property is annihilated.
I can but protest and remind the court that such jurist as the Honorable John B. Harrison formally took the view that the greatest consideration ought to be given these innocent minors "who like bleating lambs are led to slaughter." Sections 1434, 1435, 1440, C. O. S. 1921 [O. S. 1931, secs. 1425, 1426, 1441].
"It is the duty of the county court to appoint said person so nominated, if found to be a suitable person." Guardianship of Baptiste Minors, 114 Okla. 116, 243 P. 938.
"He (the county judge) was without authority to immediately appoint another. * * *" Id. Parker v. Lewis, 45 Okla. 807,147 P. 310.
"Right of minor over 14 years of age to nominate own guardian is absolute." Coker v. Moore, 121 Okla. 219, 249 P. 694.
"The only discretion of the county judge, is as to whether the nominee is a proper and suitable person. * * *" Id. Given v. Pollock, 96 Okla. 25, 219 P. 898.
This is the rule in California. In re Kirkman's Estate,168 Cal. 688, 144 P. 745.
The decision forming the basis of the statutes safeguarding this absolute right to minors is Lee's Appeal, 27 Pa. St. Rep. 229, its date was at the turn of the second century last past (1856). It was said:
"We never heard it doubted but that a ward had the right * * * to make choice of a guardian and thereby annul the office of the guardian appointed by the court. * * *
"Such is the law, and * * * the universal practice and understanding of the profession."
Sir William Blackstone understood the rule to be contrary to the majority decision. He says:
"Guardians in socage, like those for nurture, continue only until the minor is 14 years of age; for then, in both cases, he is presumed to have discretion so far as to choose his own guardian."
The ward herein was joined in her nomination by her elder sister, Elizabeth Bigheart Mattison, and by John Bigheart, Sr.
The court did not find that the nominee of the ward was an unsuitable person, but found that the former court's appointee was a suitable person.
Why the appointment of a guardian at all unless the ward is a person of unmatured or arrested mentality?
The rule adopted by the majority, in my opinion, constitutes an open sesame for camp followers who desire to profit by patronage of courts so they may act as vultures upon the estates of indefensible children and underprivileged persons.
Note. — See under (1) 12 R. C. L. 1116; R. C. L. Perm. Supp. p. 3263.